Citation Nr: 0032262	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  00-04 227A	)	DATE
	)
	)


THE ISSUE

Whether a March 6, 2000, decision of the Board of Veterans' 
Appeals (Board) denying an appeal for service connection for 
hearing loss of the right ear should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Veteran Represented by:  The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1954.  

This matter comes before the Board as the result of a 
decision by the Board issued on March 6, 2000.  In a letter 
submitted by the veteran's representative dated March 9, 
2000, the representative asked for reconsideration of the 
Board's decision.  In a letter dated in August 2000, the 
Board informed the veteran and his representative that the 
Board had decided to review the March 6, 2000, decision on 
its own motion on the grounds of CUE.  The veteran's 
representative responded in November 2000. In light of the 
Board's favorable ruling on its own CUE motion, which results 
in the reversal of the March 6, 2000, decision to the extent 
it denied service connection for right ear hearing loss, the 
motion for reconsideration will be denied in a separate 
letter.  


FINDING OF FACT

The March 6, 2000, Board decision, to the extent it denied 
service connection for a right ear hearing loss, was not 
adequately supported by the evidence then of record, and was 
undebatably erroneous.  


CONCLUSION OF LAW

The March 6, 2000, Board decision, to the extent that it 
denied service connection for right ear hearing loss, is 
clearly and unmistakably erroneous, and service connection 
for right ear hearing loss is warranted.  38 U.S.C.A. 
§§ 1110, 7111 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.385, 20.1400, 20.1403, 20.1407 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7111 the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A request for such review may be made by a 
veteran or by the Board on its own motion.  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1407.  The statute and 
implementing regulation provide that a decision of the Board 
is subject to revision on the grounds of CUE.  If evidence 
established the error, the prior decision shall be reversed 
or revised.  In the implementing regulation, CUE is defined 
as:  

. . . a very specific and rare kind of 
error, of fact or law, that when called 
to the attention of later reviewers 
compels the conclusion, to which 
reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error.  Generally, 
either the correct facts, as they were 
known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.  

38 C.F.R. § 20.1403(a).  The evidence to be reviewed for CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  

In this case, the March 6, 2000, Board decision granted 
service connection for left ear hearing loss, but denied 
service connection for right ear hearing loss.  In arriving 
at the decision to deny the right ear claim, the Board 
reviewed the evidence, which included a March 1999 VA 
audiogram that showed speech recognition ability of 92 
percent in the right ear.  The veteran asserts that he was 
exposed to an explosion of an 82 mm Chinese mortar during his 
tour of duty in Korea in January 1953.  He contends that the 
explosion resulted in his being knocked unconscious and his 
subsequent five day recovery in a battalion rest station.  He 
asserts that he experienced roaring in his ears and hearing 
loss thereafter, which was temporarily resolved, and which 
subsequently returned after service.  

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, reflects that his military occupation was 
as an infantryman for which he received a Combat Infantryman 
Badge.  The veteran indicated that following his release from 
active duty he worked primarily as an accountant for the 
University of Alabama.  From 1995 to 1999 he was evaluated on 
several occasions at non-VA facilities for complaints of 
hearing loss.  

A May 1995 statement from a private physician is to the 
effect that the veteran had significant bilateral hearing 
loss, worse on the left side.  The hearing loss matched one 
that would be noise induced.  The veteran's representative 
submitted a Memorandum for the Record from a private medical 
consulted, date in September 1998.  The physician opined that 
the whisper test performed at separation was not an accurate 
measure of hearing acuity by modern standards.  The physician 
concurred that the veteran had a current diagnosis of 
bilateral sensorineural hearing loss which was of the type 
that would be noise induced.  It was concluded that it was 
quite possible that the veteran's current hearing loss was 
due to the noise exposure or acoustic trauma sustained in 
combat.  

A February 1999 statement from a private physician is to the 
effect that the veteran had essentially normal hearing 
through 1000 Hz, which sloped to moderate loss at 8000 Hz.  
The physician indicated that the hearing loss was more likely 
to be caused by loud noise exposure.  

The veteran underwent a VA audiological examination in March 
1999.  At that time the veteran again related the inservice 
incident during which a mortar shell fell close to him.  He 
denied any occupational noise exposure.  He reported that he 
was a deer hunter, but was not an avid hunter and always wore 
ear protection.  Audiological test findings regarding the ear 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
30
LEFT
10
15
20
30
45

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The diagnosis regarding the right ear 
was that it exhibited borderline normal hearing sensitivity 
which dropped to moderately severe sensorineural hearing loss 
at 6000 Hz and above.  The examiner concluded that the 
veteran's hearing loss was at least as likely as not created 
by the acoustic trauma experienced in 1953.  He also noted 
that the whisper test at separation was not an accurate 
measure of hearing as an individual can have a significant 
high frequency hearing loss and still pass the test.  The 
examiner opined that the veteran's occupation did not involve 
noise exposure and his recreational noise exposure was 
minimal.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Although the evidence of record at the time the Board made 
its March 6, 2000, decision reflects that the veteran's 
auditory thresholds were not indicative of impaired hearing 
for VA purposes, his speech recognition score of 92 was.  
Furthermore, there is medical evidence that supports a 
finding that the hearing impairment was incurred as the 
result of acoustic trauma in service.  

For the reasons indicated above, the Board finds that there 
was error in the March 6, 2000, decision which, had it not 
been made, would have manifestly changed the outcome of that 
decision.  38 C.F.R. § 20.1403(c).  That is, given the facts 
available at the time, there was undebatable error by the 
Board in denying the appeal for service connection for 
hearing loss of the right ear.  Accordingly, the Board's 
decision of March 6, 2000, is reversed to the extent it 
denied service connection for hearing loss of the right ear 
and service connection for right ear hearing loss is 
warranted.  


ORDER

The Board's March 6, 2000, decision was clearly and 
unmistakably erroneous to the extent it denied service 
connection for right ear hearing loss, and the decision is to 
that extent reversed.  Service connection for right ear 
hearing loss is granted.  



		
	ROBERT P. REGAN
Veterans Law Judge
Board of Veterans' Appeals


 



